           Case 9:20-bk-03729-FMD   Doc 6    Filed 06/26/20      Page 1 of 1




                                       Certificate Number: 12433-FLM-DE-034602678
                                       Bankruptcy Case Number: 20-03729


                                                      12433-FLM-DE-034602678




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on June 25, 2020, at 10:19 o'clock PM EDT, Sergio Abel
Velazquez completed a course on personal financial management given by
internet by Solid Start Financial Education Services, LLC, a provider approved
pursuant to 11 U.S.C. 111 to provide an instructional course concerning personal
financial management in the Middle District of Florida.




Date:   June 26, 2020                  By:      /s/Lisa Susoev


                                       Name: Lisa Susoev


                                       Title:   Teacher
